DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amended claim 1 as follows:
1.	A crystalline solar cell 
a first region of a semiconductor material having a first doping, a second region of the semiconductor material having a second doping, in such a way that there is a pn junction between the first and second regions, at least one front face contact made of a first optically opaque, electrically conductive material, which directly or indirectly electrically conductively contacts the first region of the semiconductor material in first lateral regions of the front face of the solar cell, and at least one local rear face contact made of a second optically opaque, electrically conductive material, which directly or indirectly electrically conductively contacts the second region of the semiconductor material in first lateral regions of the rear face of the solar cell, characterised in that a layer made of a first optically transparent, electrically conductive material is arranged over the first region of the semiconductor material on the front face of the solar cell exclusively in second lateral regions, and is electrically conductively connected to the at least one front face contact, a first surface passivation layer, through which charge carriers can pass, being arranged between the at least one front face contact and the first region of the semiconductor material, and between the layer made of the first optically transparent, electrically conductive material and the first region of the semiconductor material, in such a way that the layer made of the first optically transparent, electrically conductive material is in indirect, electrically conductive contact with the first region of the semiconductor material, and the second lateral regions of the front face of the solar cell being different from the first lateral regions of the front face of the solar cell, 
wherein the first optically transparent, electrically conductive material is configured to collect charge carriers that pass through the first surface passivation layer from the first region of the semiconductor material in the second lateral regions and dissipate them to the first optically opaque, electrically conductive material.

In line 3 of claim 5, remove “(16)”.

	In line 33 of claim 11, remove “(10)” after “semiconductor material”.


	In line 3 of claim 14, amend “a second surface of the semiconductor material” to “the second surface of the semiconductor material”.
	
	Amend claim 15 to depend from claim 13. 
In lines 3 and 4 of claim 15, amend “the layer made of a second optically transparent, electrically conductive material” to “the layer made of the second optically transparent, electrically conductive material”.

Amend claim 17 to depend from claim 13.
In lines 2 and 3 of claim 17, amend “the layer made of a second optically transparent, electrically conductive material” to “the layer made of the second optically transparent, electrically conductive material”.

Remove “via the first optically opaque, electrically conductive material” from lines 15-16 in claim 26 for redundancy. 

Cancel claim 2.
Election/Restrictions
Claims 11-27 are allowable. Claims 1-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 1/26/21, is hereby withdrawn and claims 1-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1 and 3-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are considered to be represented by Sun et al. (US 2009/0165855), Fu et al. (US 2011/0277825) and Rohatgi et al. (US 2011/0139230).
	While Sun discloses many of the claimed features, the reference does not teach nor render obvious the feature in which the first optically transparent, electrically conductive material is configured to collect charge carriers that pass through the first surface passivation layer from the first region of the semiconductor material in the second lateral regions and dissipate them to the first optically opaque, electrically conductive material of the at least one electrically conductive contact because it is disclosed to be metal oxides with fixed negative charges ([0026]).
	Fu does not teach nor render obvious the features in which the first surface passivation layer is positioned between the first optically opaque, electrically conductive material and the first region of the semiconductor material, charge carriers from the first region of the semiconductor material pass through the first surface passivation layer, and a layer of a first optically transparent, electrically conductive material is applied to the first surface passivation layer in second lateral regions of the first surface of the semiconductor material after the first optically opaque, electrically conductive material has been applied. 
	Rohatgi does not teach nor render obvious the features in which the first surface passivation layer is positioned between the first optically opaque, electrically conductive material and the first region of the semiconductor material, charge carriers from the first region of the semiconductor material pass through the first surface passivation layer, and a layer of a first optically transparent, electrically conductive material is applied to the first surface passivation layer in second lateral regions of the first surface of the semiconductor material after the first optically opaque, electrically conductive material has been applied. 
	Therefore, the claims have been determined to be allowable over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721